Citation Nr: 1631314	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the residual disability from hernia repair surgery, to include ilioinguinal nerve ligation, groin pain, spermatic cord injury, and lower extremity weakness with muscular spasm.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and His Mother

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from March 1987 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2012, the Veteran testified at a videoconference hearing.  A transcript of the hearing is of record.  In May 2016, the Board notified the Veteran that the Veterans Law Judge who had conducted the October 2012 hearing was no longer employed at the Board.  This notice provided him with 30 days to elect to have another hearing.  The Veteran did not respond with a request for a further hearing.  

Following that October 2012 hearing, the Board remanded this case in May 2014 for additional development, including obtaining outstanding VA and private treatment records as well as affording the Veteran with a VA examination.  The case has since been returned to the Board for appellate review.  

In March 2015, subsequent to the March 2015 supplemental statement of the case, the Agency of Original Jurisdiction (AOJ) obtained an addendum opinion from the June 2014 VA examiner.  The Veteran's representative submitted a waiver of this addendum, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS.



FINDINGS OF FACT

1.  On August 30, 2006, the Veteran underwent right inguinal mesh herniorrhaphy at the Minneapolis VA Medical Center (VAMC).

2.  Although the August 30, 2006, VA surgery caused a ligation of the ilioinguinal nerve, the proximate cause of any claimed additional disability was not the result of either VA carelessness or negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided care throughout the course of the herniorrhaphy, or an event that was not reasonably foreseeable. 

3.  Prior to the August 30, 2006, surgery, the Veteran provided his express, informed, and written consent to the known risks of this procedure, to specifically include: injury to nerves in the abdominal wall, groin, or thigh area; injury to and/or loss of testicles or spermatic cords causing sterility; pain; numbness; injury to nerves; and inguinodynia.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for ilioinguinal nerve ligation and spermatic cord injury, as the residual disability from hernia repair surgery, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notification letter in June 2010, prior to the initial adjudication of the claim in October 2010.

Moreover, the content of the June 2010 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151, to include notice of the "evidence needed to substantiate the claim, what evidence and information he is responsible for obtaining, and the evidence that is considered VA's responsibility to obtain."  Additionally, the letter also informed him that the evidence must show that, as a result of VA hospitalization, medical or surgical treatment, examination, or training, he must have an additional disability or disabilities, or an aggravation of an existing injury or disease, and that the disability was the direct result of VA fault, such as carelessness, negligence, lack of proper skill, or error in judgment or that it was not a reasonably expected result or complication of the VA care of treatment, or the direct result of participation in a VA Vocational Rehabilitation and Employment or compensated work therapy program.  

The June 2010 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Therefore, the Board finds that the notification requirements have been satisfied as to both timing and content.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained available service treatment records, VA outpatient treatment records, VA examination report, and several VA opinions.  As is specific to a claim for compensation under the provisions of 38 U.S.C.A. § 1151, the Veteran's signed August 2006 informed consent for the surgery is of record, as well as the operative report of the hernia repair.  With regard to the private treatment records, the Veteran submitted private medical records and lay statements in support of his claim.  In May 2014, the Board remanded, in part, to assist the Veteran in obtaining further private treatment records, and to obtain the most recent VA treatment records.  As will be discussed below, that development was accomplished.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this regard, the Court has held that VA's duty to provide a medical examination and/or medical opinion under 38 U.S.C.A. § 5103A(d) also applies to compensation claims under 38 U.S.C.A. § 1151.  Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013).  

The AOJ obtained opinions in July 2010 and July 2011, as well as a VA examination and addendum opinion, following the Board's May 2014 remand.  Taken together, the Board finds that the examination and opinions address (1) whether it was at least as likely as not that the Veteran has ilioinguinal nerve ligation, groin pain, spermatic cord injury, or lower extremity weakness with muscular spasm, and (2) whether it was at least as likely as not that any current disorder, to include ilioinguinal nerve ligation, groin pain, spermatic cord injury, or lower extremity weakness with muscular spasm is a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination.  The examination and opinions further address whether it was at least as likely as not that any current disorder, to include ilioinguinal nerve ligation, groin pain, spermatic cord injury, or lower extremity weakness with muscular spasm, is a result of an event not reasonably foreseeable caused by VA in furnishing hospital care, medical or surgical treatment, or examination.  

When considered together, the Board finds that the July 2010, July 2011, June 2014, and March 2015 opinions and examination report are adequate, as they were predicated on a physical examination and a full reading of the claims file, including the Veteran's contentions.  As discussed below, the VA examiner provided a rationale for the opinions stated, relying on, and citing extensively to, the records reviewed, including the private treatment records.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Additionally, as previously noted, the Veteran was provided the opportunity to testify at a hearing before a Veterans Law Judge in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and the representative outlined the § 1151 issue on appeal and engaged in a discussion as to substantiation of that claim.  For example, the Veteran made clear that he feels that the August 2006 hernia operation is the source of his current problems with pain, weakness, and cramping in his legs.  

The actions of the Veterans Law Judge complied with § 3103(c)(2).  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  In that regard, the Board notes that, following the hearing, the Board remanded the claim for additional development, including obtaining outstanding VA and private treatment records, as well as affording the Veteran with a VA examination, thus preventing any prejudice to the Veteran.  Additionally, the Veteran appears to have been satisfied with the 2011 hearing as he did not respond to the opportunity for an additional hearing after learning that the VLJ who conducted the October 2012 hearing was no longer employed at the Board.  For these reasons, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant.

As to the May 2014 Board remand, the Board finds that the RO substantially complied with the remand directives.  Specifically, in May 2014, the AOJ secured additional VA treatment records, and contacted the Veteran regarding his authorization to release the private treatment records from Monticello Hospital, Abbott Northwestern Hospital, Medical Advanced Pain Specialists (MAPS) Medical Pain Clinics, the University of Minnesota Medical Center, and the Mayo Clinic.  The Veteran responded later that month with signed VA Form 4142s authorizing the release of private treatment records from Monticello Hospital, Abbott Northwestern Hospital, MAPS, and the University of Minnesota.  The Veteran did not respond with a VA Form 4142 for the Mayo Clinic.  

With regard to any treatment records from the Mayo Clinic, the Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  As the Veteran failed to sign a VA Form 4142 to authorize the release of any treatment records from the Mayo Clinic, there is no more VA can do to obtain those records on his behalf.  

The AOJ used the Veteran's May 2014 VA Form 4142s to request the private treatment records from Monticello Hospital, Abbott Northwestern Hospital, MAPS, and the University of Minnesota in September 2014 and October 2014, and notified the Veteran of the efforts on his behalf.  Yet, the AOJ received no response to these requests.  Later that month, the AOJ informed the Veteran of its inability to obtain the private treatment records and asking the Veteran to submit them himself.  In response, the Veteran submitted the private treatment records from Abbott Northwestern Hospital, MAPS, and the University of Minnesota in November 2014.  

With regard to any treatment records from Monticello Hospital, while the VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers, such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1).  Here, the AOJ has made both the initial request in September 2014 and the follow up request in October 2014, and advised the Veteran of its inability to obtain the Monticello Hospital treatment records and his ability to submit these treatment records himself in October 2014.  The Veteran clearly had actual knowledge of the AOJ's inability to obtain the Monticello Hospital treatment records and his ability to submit the records himself, given the fact that he used that knowledge to submit the Abbott Northwestern Hospital, MAPS, and the University of Minnesota treatment records in November 2014.  Therefore, the Board finds that making the initial and follow-up request for the Monticello Hospital records, and providing the required notice to the Veteran constitutes substantial compliance with the May 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  

Finally, the AOJ afforded the Veteran with the June 2014 examination, and obtained the March 2015 addendum opinion as discussed above.  The AOJ updated the VA treatment records in November 2014.  As such, the Board finds that the RO has substantially complied with the Board's May 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Ultimately, the Board finds that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his § 1151 claim and he did, in fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Laws and Analysis

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service-connected.  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2014).

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

(1) was not the result of the Veteran's willful misconduct; and

(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d). 

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Third, with regard to causation, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1).  Minor deviations from those requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Id.

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  But, if the Board makes an initial determination that any additional disability was not caused by VA, the Board is not required to make a finding as to whether the event in question was reasonably foreseeable.  See 38 C.F.R. § 3.361(c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005). 

Thus, section 1151 contains two causation elements-a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  See 38 U.S.C.A. § 1151(a)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia, or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id. 

In determining whether § 1151 compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In August 2006, the Veteran had hernia repair surgery at the Minneapolis VAMC.  Specifically, he had a right inguinal mesh herniorrhaphy.  During that surgery, the surgeon ligated the ilioinguinal nerve.  The Veteran asserts that he developed abdominal and groin pain following the surgery, and further woke up one morning paralyzed from the waist down.  In a May 2009 written statement and at his October 2012 hearing, he described pain, cramping, and muscular spasm in his legs.  He associates these symptoms with the nerve cut during the August 2006 surgery.  In a May 2009 statement, he described that he dealt with the pain as best he could from the August 2006 surgery until January 2009, when the pain became unbearable.  

In June 2006, the Veteran complained of right groin pain, exacerbated by straining or lifting.  This was assessed as probable right inguinal hernia, and the Veteran scheduled reparative surgery for August 2006.  Prior to the surgery, the Veteran signed an informed consent form, specifically acknowledging the known risks of hernia repair, including injury to nerves in the abdominal wall, groin, or thigh area; injury to and/or loss of testicles or spermatic cords causing sterility; pain; numbness; injury to nerves; and inguinodynia (persistent or long term post-operative pain in the groin region where the hernia has been repaired).  The Veteran's signature on the on the informed consent form indicated that the nature and risks of the procedure had been discussed with him, and that he agreed to proceed with the surgery.

The August 2006 operative report states that it was impossible to return the ilioinguinal nerve to a position in the canal that did not risk entrapment on the edge of the mesh.  Therefore, additional local anesthetic was injected into the internal oblique muscle at the point of emergence of the nerve.  The nerve was clamped at this point, divided, and the stump ligated with 3-0 Vicryl.  However, spermatic cord was returned to its normal anatomic position, and the report makes no mention of any problems with this aspect of the surgery.

Immediately following surgery, the Veteran described his pain level as one on a scale from one to ten; but he was awake, alert, and oriented.  Thereafter, the Veteran cancelled a scheduled follow-up appointment in September 2006.  Later that month, the Veteran reported that his pain was improving, and he had no complaints.  

The earliest indication of any problem is in February 2007, when the Veteran reported right groin pain while urinating, and he was referred to general surgery.  In March 2007, the surgeon who performed the August 2006 hernia repair assessed this as possible neuropathic pain or related to urinary pathology.  The follow up urology consultations in April 2007 and May 2007 assessed neuropathic pain in addition to prostatitis.  The Veteran underwent antibiotic treatment for prostatitis, which was noted to be resolving in May 2007.  In July 2007, the VA surgeon noted the Veteran to have pain on urination separate from the neuropathic pain in the hernia scar.  A June 2008 urology consult ruled out prostatitis at that time.  Later in June 2008, the urologist described the Veteran's pain as following the distribution of genitofemoral nerve, rather than the ilioinguinal nerve.  In April 2009, the surgeon agreed, noting that the features are not those of the ilioinguinal neuralgia.  The surgeon further felt that the Veteran's back, hip, leg, and ankle pain were unrelated to the neuropathic pain.  In September 2010 and December 2010, the surgeon repeated that the character and distribution of the Veteran's pain was not typical of ilioinguinal neuralgia.  In December 2010, he assessed this pain as chronic pain.  

In a March 2009 statement, the Veteran similarly described that he had some pain following the surgery, but managed with ibuprofen until January 2009 when the pain became worse.  At that point, he sought treatment outside the VA healthcare system at Abbott Northwestern.  The private treatment records from Abbott Northwestern Hospital are among those submitted by the Veteran in November 2014 and January 2015, are consistent with the Veteran's statement that he had been treating the pain with ibuprofen until seeking care there in January 2009.  The Abbott Northwestern Hospital treatment records further show that he initially sought treatment for ilioinguinal nerve pain, and received a Marcaine injection; but shortly thereafter was admitted to the emergency room for weakness in the left leg, and given a diagnosis of acute femoral nerve neuropathy.  The Abbott Northwestern Hospital physician felt it was clear that the Veteran has femoral neuropathy, and that the incident of his leg giving out was related to the local anesthetic being in proximity to the femoral nerve.  

The Veteran's March 2009 statement recalled that he continued treatment through Abbott Northwestern Hospital until March 2009, when his pain increased exponentially.  At that time, the Veteran sought additional care at the MAPS Clinic; the MAPS Clinic offered the Veteran neural blockage of the ilioinguinal and right genitofemoral nerves.   

The Veteran simultaneously continued pursing care through the VA healthcare system, and received several lidocaine injections from April 2009 through November 2009.  In November 2009, a Minneapolis VAMC neurologist offered that the diagnosis is most likely benign fasciculations/benign fasciculation syndrome, which may be associated sometimes with cramps.  The Veteran also had EMG testing in December 2009.  The EMG results ruled out myopathy, neuropathy, or motor neuron disease, and the neurologist performing the EMG suggested S1 radiculopathy.  

The Veteran's private treatment records further include December 2010 treatment at the University of Minnesota Medical Center.  The surgeon there offered that the Veteran's leg weakness and stiffening is unlikely due to anything related to his hernia repair.  He explained that the superficial nerves running through the inguinal region do not control motor function of the lower extremity.  The surgeon further recounted that the same neurectomy is a common practice of most surgeons, and explained that this is done prophylactically, including during his own inguinal hernia repairs.  That surgeon allowed that this could be a neuroma verses neuropathic pain from the August 2006 hernia repair causing pain in the right side of the Veteran's scrotum, but the right lower extremity is likely a different issue and needed evaluation by a neurologist.  It is unclear if the University of Minnesota surgeon reviewed the December 2009 Minneapolis VAMC EMG test ruling out myopathy, neuropathy, or motor neuron disease and suggesting S1 radiculopathy.  

The Veteran filed his claim for compensation under 38 U.S.C.A. § 1151 in June 2010, and the RO obtained opinions in connection with this claim.  In July 2010, the examiner noted the August 2006 surgical notes reflecting that the Veteran's ilioinguinal nerve had been ligated; but found no medical evidence of fault, carelessness, or negligence in the course of the August 2006 surgery.  The examiner further explained that nerve ligation is a known possible complication of this surgical procedure.  

In his March 2011 substantive appeal, the Veteran raised the possibility that the August 2006 surgery had caused additional injury to his spermatic cord.  In July 2011, the RO obtained an addendum opinion addressing this possibility.  The same examiner found no medical evidence of a spermatic cord disability.  To support this conclusion, he explained that the ilioinguinal nerve provides sensation to the pubic symphysis, and does not affect the spermatic cord.  The examiner further noted the August 2006 surgeon's December 2010 description of the character and distribution of the Veteran's pain as atypical of ilioinguinal neuralgia and his assessment of chronic pain syndrome.  

On remand of his claim from Board, the Veteran attended a June 2014 VA examination.  At that examination, the Veteran reported right groin pain, but denied pain with urination.  The examiner objectively noted tenderness to palpation, and that the Veteran's history of hematospermia in April 2007 was diagnosed as prostatitis, but also that the prostatitis had resolved with antibiotic treatment.  The examiner offered the opinion that this groin pain was likely related to the August 2006 surgery based on post-operative inguinal neuralgia as a common complication of inguinal mesh herniorrhaphy, but that the prostatitis was not likely related to the August 2006 surgery based on its infectious nature.  The examiner further found no medical evidence of fault on the VA's part due to carelessness, negligence, or lack of proper skill or error in judgement in the Veteran's hospital care, medical or surgical treatment, or examination that was not reasonably foreseeable.  The examiner explained that the ligation of the nerve was based on sound medical rationale, and done in the best interest of the patient under the circumstances.  He concluded that there was no evidence that the VA physician had failed to exercise the degree of care that would be expected of a reasonable health care provider.  

The same examiner offered a March 2015 addendum opinion regarding the Veteran's lower extremity problems.  He also reviewed the private treatment records submitted by the Veteran in November 2014, and repeated his June 2014 conclusions regarding ilioinguinal nerve ligation, groin pain, and spermatic cord injury.  The examiner found that these lower extremity symptoms were unrelated to the August 2006 hernia repair surgery.  He based this opinion on the December 2010 private treatment records from the University of Minnesota, finding that the ilioinguinal neve does not affect motor function of the lower extremities.  

To the extent that the Veteran testified in October 2012 that his problems with pain, weakness, and cramping in his legs began within a few weeks of the August 2006 surgery, the Board finds that his statements are inconsistent with his May 2009 written statement and the private treatment records showing the onset of those problems in January 2009.  The private treatment records and March 2015 VA addendum opinion further suggest that these problems are unrelated to the ligation of the ilioinguinal neve during the August 2006 surgery, as the ilioinguinal nerve does not control motor function.  The VA and private treatment records suggest that these problems may be related to the femoral nerve rather than the ilioinguinal nerve, chronic pain syndrome, or radiculopathy.  Therefore, the Board finds that these lower extremity symptoms were not caused by the August 2006 hernia repair at the Minneapolis VAMC.  See 38 C.F.R. § 3.361(c); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  

To the extent that the Veteran contends that he also has a residual disability caused by injury to the spermatic cord, the Board finds that the lay and medical evidence of record does not demonstrate that there is an additional disability diagnosed during the appellate period.  The Veteran's hematospermia was diagnosed as prostatitis in May 2007, and resolved with antibiotic treatment.  The July 2011 VA examiner further found no evidence of a spermatic cord disability at that time.  The June 2014 VA examiner similarly found that the disability was infectious in nature, as evidenced by the resolution of the problem upon antibiotic treatment.  Therefore, the Board finds that there is no additional disability resulting from any injury to the spermatic cord.  See 38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).  

Additionally, although the evidence does establish that the Veteran's groin pain is related to the August 2006 hernia repair, the Board finds that the preponderance of the evidence does not show that this pain resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.  The preponderance of the evidence also does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The June 2014 VA examiner and the December 2010 University of Minnesota doctor each explained that ilioinguinal neurectomy is a common practice of most surgeons and done prophylactically.  The June 2014 VA examiner highlighted that the nerve ligation was based on sound medical rationale, and done in the best interest of the patient under the circumstances.  Again, none of the Veteran's private treatment records indicate that the August 2006 ilioinguinal nerve ligation was a result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider, and, in fact, agreed with the VA examiners.  

Regarding the foreseeability of the Veteran's post-operative complications, the Board finds that the Veteran's complications from the August 2006 hernia repair were the type of risks that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; see 38 C.F.R. § 3.361(d)(2).  The Board has considered the Court's recent holding that the standard for foreseeability is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Otherwise stated by the Court, merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The key is what a "reasonable health care provider" would have disclosed.  Schertz v. Shinseki, 26 Vet.App. 362 (2013).  In the present case, it is significant that, in his June 2014 opinion, the VA examiner noted that ilioinguinal nerve irritation is a known complication of inguinal mesh herniorrhaphy.  It is also significant that the Veteran's own private treatment records similarly reported that neurectomy is common practice of most surgeons and is done prophylactically.  Thus, the evidence of record reflects that a "reasonable health care provider" would have considered the specific complications the Veteran sustained to be ordinary risks of treatment, such that they were foreseeable complications of his VA surgery. 

Ultimately, the preponderance of the evidence establishes that the Veteran provided informed consent prior to the August 2006 procedure, and that his ligated ilioinguinal nerve and any chronic groin pain occurring after the August 2006 procedure were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.  The Board is sympathetic to the Veteran's health problems; yet, the criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for any claimed additional disability to the ilioinguinal nerve, groin, spermatic cord, or lower extremity caused by the August 30, 2006 VA surgery have not been met.  The claim must be denied.  

As the preponderance of the evidence is against the § 1151 claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residual disability from hernia repair surgery, including ilioinguinal nerve ligation, groin pain, spermatic cord injury, and lower extremity weakness with muscular spasm caused by the August 30, 2006 VA surgery is denied.




____________________________________________
ANTHONY C. SCIRÉ, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


